DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 5, 7-9, 11, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ur et al. (US PGPUB 2015/0365902; hereinafter “Ur”) in view of Ruberg et al. (US Patent 7,085,805; hereinafter “Ruberg”).
Claim 1: (Currently Amended)
Ur discloses a method for performing a function in a relay device, wherein the relay device includes a storage unit, the method comprising:
receiving, from an electronic device included in a group of electronic devices, information on a specific capability value for a function when a factor determining the function specific capability value for the function is changed ([0027] “Computing device C may poll proximal devices in range of low-power wireless communications for identifications of task operations. … Computing device C may optionally poll the proximal devices for device resources and task acceptance criteria.” [0047] “computing devices 100 and 150 may be configured to dynamically switch roles in response to a change in their respective power supply information. For example, computing device 100 and/or computing device 150 may be connected to, or disconnected from, wall power.”);
determining whether a function specific capability value table of the group of electronic devices is present in the storage unit; when the function specific capability value table of the group of electronic devices is present, updating the function specific capability value table of the group based on the function specific capability value ([0104] “Task management information exchanged at block 507 may comprise, e.g., task acceptance criteria, identifications of task operations, and/or device resource 
determining, for every predefined period, and when the function specific capability value table of the group is updated, at least one first representative electronic device of the group for the function based on the function specific capability value table for the group ([0026] “The resulting collected task management information may identify task operations for the participating devices, and the task management information may furthermore identify which computing devices have adequate resources and task acceptance criteria to perform the identified task operations.” [0027] “computing device C may assign one or more proximal devices to manage task operations, e.g., by assigning proximal devices to perform the task operations and broadcast results to the other proximal devices.” [0047] “computing devices 100 and 150 may be configured to dynamically switch roles in response to a change in their respective power supply information.”); and
determined at least one first representative electronic device of the group for the function ([0038] “computing device 100 may be adapted to send identified task operations to computing device 150 during task management 102. Computing device 100 may be adapted to additionally send any further information, such as task setup and task reporting information, which may be used at computing device 150 to perform the identified task operations”);
receiving, from each of the electronic devices, updated information on the specific capability value for the function ([0027] “Computing device C may poll proximal devices in range of low-power wireless communications for identifications of task operations. … Computing device C may optionally poll the proximal devices for device resources and task acceptance criteria.”); and 
determining, based on the updated information on the specific capability value for the function, at least one second representative electronic device of a configured number ([0045] “Computing device 150 may be adapted to send, to computing device 100, power supply information indicating that computing device 150 is connected to an external source of power, such as a wall outlet, or indicating that computing device 150 has ample remaining battery power … For example, computing devices 100 and 150 may determine that computing device 150 has greater available power supply and is also capable of performing GPS tasks.”), 
wherein cumulative information regarding the function is transmitted from the at least one first representative electronic device to the at least one second representative electronic device in response to determining the at least one second representative electronic device (See Fig. 5 of Ur, “Switch Client/Server Roles” block 514 leading to “Initiate Local Performance of Task Operation(s)” block 515, as disclosed in, [0121] “In a server role, computing device 400 may send, in addition to session termination notice(s), any final task result information to proximal computing device(s) in client roles with respect to computing device 400. In a client role, computing device 400 may receive final task result information from proximal computing devices, and computing device 400 may initiate local performance, at computing device 400, of any task operations suspended at block 511,” wherein the “final task result information” is the “cumulative information”.).

With further regard to Claim 1, Ur does not teach the following, however, Ruberg teaches:
when the function specific capability value table of the group of electronic devices is not present, creating the function specific capability value table of the group and adding the function specific capability value to the function specific capability value table which is newly created (Col. 11 Ln. 4: “if a new device 347 is attached to DTU 386, DTU 386 notifies device manager 356 which then updates device list 352 and communicates this change to other device managers in the group. Similarly, if an existing device is removed from a DTU, the device lists are updated accordingly.” Col. 12 Ln. 1: “A device list may need to be updated, for example, on startup, periodically, when a device has been added to a desktop unit, when an existing device fails, when a desktop unit is lost, when a new desktop unit is added, etc.” Col. 12 Ln. 7: “A device list may be a cache containing a list of available device capabilities at the desktop unit attached to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ur with the creation of the capability table as taught by Ruberg thereby enabling “data distribution among servers in a grouped server system where device operations remain uninterrupted when a server fails” (Ruberg Col. 2 Ln. 18).

Claim 3: 
Ur in view of Ruberg discloses the method of claim 1, and Ur further teaches wherein the factor determining the function specific capability value of the electronic device comprises of:
whether the electronic device is worn, a battery remaining amount of the electronic device, a remaining operating time of the electronic device, an ambient noise level of the electronic device, whether vibration of the electronic device is set, and a frequency of use of a notification function in the electronic device ([0045] “Device resource information exchanged by computing devices 100 and 150 may comprise, e.g., power supply information … power supply information indicating low battery at computing device 100.”).

Claim 5: (Currently Amended)

receiving, from at least one electronic device included in the group of electronic devices, information on a function specific capability value for a function when a factor determining the function specific capability value for the function is changed ([0027] “Computing device C may poll proximal devices in range of low-power wireless communications for identifications of task operations. … Computing device C may optionally poll the proximal devices for device resources and task acceptance criteria.” [0047] “computing devices 100 and 150 may be configured to dynamically switch roles in response to a change in their respective power supply information. For example, computing device 100 and/or computing device 150 may be connected to, or disconnected from, wall power.”);
determining whether a function specific capability value table of the group of electronic devices is present in the storage unit; when the function specific capability value table of the group of electronic devices is present, updating the function specific capability value table of the group based on the function specific capability value ([0104] “Task management information exchanged at block 507 may comprise, e.g., task acceptance criteria, identifications of task operations, and/or device resource information such as power supply information for computing device 400 and for proximal computing device(s) comprising task managers as identified at block 506.” [0108] “computing device 400 may comprise stored task management information for use at block 507. For example, task management information received via task management 
determining, for every predefined period, and when the function specific capability value table of the group is updated, whether to operate the first electronic device as a first representative electronic device of the group for the function based on the function specific capability value table for the group and a function specific capability value of the first electronic device ([0026] “The resulting collected task management information may identify task operations for the participating devices, and the task management information may furthermore identify which computing devices have adequate resources and task acceptance criteria to perform the identified task operations.” [0047] “computing devices 100 and 150 may be configured to dynamically switch roles in response to a change in their respective power supply information.” [0111] “computing device 400 may determine …. a proximal computing device power supply has less available power than a power supply at computing device 400. In response to such a determination, computing device 400 may establish itself in a server role with respect to the proximal computing device,” wherein the Computing Device 400, i.e. the ‘electronic device’, determines that it should take the server role and perform/operate the 'function'.);
if the first electronic device is determined as the first representative device, operating the function ([0027] “computing device C may assign one or more proximal devices to manage task operations, e.g., by assigning proximal devices to perform the task operations and broadcast results to the other proximal devices.”);
receiving, from the at least one electronic device, updated capability information ([0027] “Computing device C may poll proximal devices in range of low-power wireless communications for identifications of task operations. … Computing device C may optionally poll the proximal devices for device resources and task acceptance criteria.”); 
determining, based on the updated capability information, whether to operate the at least one electronic device as one of at least one second representative electronic device of a configured number ([0045] “Computing device 150 may be adapted to send, to computing device 100, power supply information indicating that computing device 150 is connected to an external source of power, such as a wall outlet, or indicating that computing device 150 has ample remaining battery power … For example, computing devices 100 and 150 may determine that computing device 150 has greater available power supply and is also capable of performing GPS tasks.”), 
in response to determining to operate the at least one electronic device as one of the at least one second representative electronic device, transmitting cumulative information regarding the function to the at least one electronic device (See Fig. 5 of Ur, “Switch Client/Server Roles” block 514 leading to “Initiate Local Performance of Task Operation(s)” block 515, as disclosed in, [0121] “In a server role, computing device 400 may send, in addition to session termination notice(s), any final task result information to proximal computing device(s) in client roles with respect to computing device 400. In 

With further regard to Claim 5, Ur does not teach the following, however, Ruberg teaches:
when the function specific capability value table of the group of electronic devices is not present, creating the function specific capability value table of the group and adding the function specific capability value to the function specific capability value table which is newly created (Col. 11 Ln. 4: “if a new device 347 is attached to DTU 386, DTU 386 notifies device manager 356 which then updates device list 352 and communicates this change to other device managers in the group. Similarly, if an existing device is removed from a DTU, the device lists are updated accordingly.” Col. 12 Ln. 1: “A device list may need to be updated, for example, on startup, periodically, when a device has been added to a desktop unit, when an existing device fails, when a desktop unit is lost, when a new desktop unit is added, etc.” Col. 12 Ln. 7: “A device list may be a cache containing a list of available device capabilities at the desktop unit attached to the device manager,” wherein caches are well-known to lose data when power is removed from the system. Col. 12 Ln. 14: “device manager 356 which creates a device list 352 containing device capabilities of devices connected to desktop units 384 and 386”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

Claim 7: (Currently Amended)
Ur in view of Ruberg discloses the method of claim 5, and Ur further teaches wherein the factor determining the function specific capability value comprises at least one of:
whether the at least one electronic device is worn, a battery remaining amount of the at least one electronic device, a remaining operating time of the at least one electronic device, an ambient noise level of the at least one electronic device, whether vibration of the at least one electronic device is set, and a frequency of use of a notification function in the at least one electronic device ([0045] “Device resource information exchanged by computing devices 100 and 150 may comprise, e.g., power supply information … power supply information indicating low battery at computing device 100.”).

Claim 8: (Currently Amended)
Ur in view of Ruberg discloses the method of claim 5, and Ur teaches further comprising:
determining the function specific capability value for the function executable in the at least one electronic device; and transmitting the determined function specific capability value information to the at least one electronic device ([0105] “computing 

Claim 9: (Currently Amended)
Ur in view of Ruberg discloses the method of claim 5, and Ur further teaches wherein determining whether to operate the first electronic device as a first representative electronic device of the group for the function further comprises:
transmitting a command message instructing an execution of the function to the first representative electronic device of the group for the function when the first representative electronic device of the group for the function is not the first electronic device ([0038] “computing device 100 may be adapted to send identified task operations to computing device 150 during task management 102. Computing device 100 may be adapted to additionally send any further information, such as task setup and task reporting information, which may be used at computing device 150 to perform the identified task operations”).

Claim 11: (Currently Amended)
Ur discloses a relay device for performing a function, the relay device comprising:
a storage unit (Fig. 4: Storage Devices 450);

a controller (Fig. 4: Processor Core 413) configured to:
receive, from an electronic device, information on a specific capability value for a function when a factor determining the function specific capability value for the function is changed ([0027] “Computing device C may poll proximal devices in range of low-power wireless communications for identifications of task operations. … Computing device C may optionally poll the proximal devices for device resources and task acceptance criteria.” [0047] “computing devices 100 and 150 may be configured to dynamically switch roles in response to a change in their respective power supply information. For example, computing device 100 and/or computing device 150 may be connected to, or disconnected from, wall power.”);
determining whether a function specific capability value table of the group of electronic devices is present in the storage unit; when the function specific capability value table of the group of electronic devices is present, update the function specific capability value table of the group based on the function specific capability value ([0104] “Task management information exchanged at block 507 may comprise, e.g., task acceptance criteria, identifications of task operations, and/or device resource 
determine, for every predefined period, and when the function specific capability value table of the group is updated, at least one first representative electronic device of the group for the function based on the function specific capability value table for the group ([0026] “The resulting collected task management information may identify task operations for the participating devices, and the task management information may furthermore identify which computing devices have adequate resources and task acceptance criteria to perform the identified task operations.” [0027] “computing device C may assign one or more proximal devices to manage task operations, e.g., by assigning proximal devices to perform the task operations and broadcast results to the other proximal devices.” [0047] “computing devices 100 and 150 may be configured to dynamically switch roles in response to a change in their respective power supply information.”); 
determined at least one first representative electronic device of the group for the function, a command message instructing an execution of the function via the transceiver ([0038] “computing device 100 may be adapted to send identified task operations to computing device 150 during task management 102. Computing device 100 may be adapted to additionally send any further information, such as task setup and task reporting information, which may be used at computing device 150 to perform the identified task operations”);
receive, from each of the electronic devices, updated information on the specific capability value for the function ([0027] “Computing device C may poll proximal devices in range of low-power wireless communications for identifications of task operations. … Computing device C may optionally poll the proximal devices for device resources and task acceptance criteria.”); and 
determine, based on the updated information on the specific capability value for the function, at least one second representative electronic device of a configured number ([0045] “Computing device 150 may be adapted to send, to computing device 100, power supply information indicating that computing device 150 is connected to an external source of power, such as a wall outlet, or indicating that computing device 150 has ample remaining battery power … For example, computing devices 100 and 150 may determine that computing device 150 has greater available power supply and is also capable of performing GPS tasks.”), 
wherein cumulative information regarding the function is transmitted from the at least one first representative electronic device to the at least one second representative electronic device in response to determining the at least one second representative electronic device (See Fig. 5 of Ur, “Switch Client/Server Roles” block 514 leading to “Initiate Local Performance of Task Operation(s)” block 515, as disclosed in, [0121] “In a server role, computing device 400 may send, in addition to session termination notice(s), any final task result information to proximal computing device(s) in client roles with respect to computing device 400. In a client role, computing device 400 may receive final task result information from proximal computing devices, and computing device 400 may initiate local performance, at computing device 400, of any task operations suspended at block 511,” wherein the “final task result information” is the “cumulative information”.).

With further regard to Claim 11, Ur does not teach the following, however, Ruberg teaches:
when the function specific capability value table of the group of electronic devices is not present, create the function specific capability value table of the group and add the function specific capability value to the function specific capability value table which is newly created (Col. 11 Ln. 4: “if a new device 347 is attached to DTU 386, DTU 386 notifies device manager 356 which then updates device list 352 and communicates this change to other device managers in the group. Similarly, if an existing device is removed from a DTU, the device lists are updated accordingly.” Col. 12 Ln. 1: “A device list may need to be updated, for example, on startup, periodically, when a device has been added to a desktop unit, when an existing device fails, when a desktop unit is lost, when a new desktop unit is added, etc.” Col. 12 Ln. 7: “A device list may be a cache containing a list of available device capabilities at the desktop unit attached to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ur with the creation of the capability table as taught by Ruberg thereby enabling “data distribution among servers in a grouped server system where device operations remain uninterrupted when a server fails” (Ruberg Col. 2 Ln. 18).

Claim 13: 
Ur in view of Ruberg discloses the relay device of claim 11, and Ur further wherein the factor determining the function specific capability value of the electronic device comprises of:
whether the electronic device is worn, a battery remaining amount of the electronic device, a remaining operating time of the electronic device, an ambient noise level of the electronic device, whether vibration of the electronic device is set, and a frequency of use of a notification function in the electronic device ([0045] “Device resource information exchanged by computing devices 100 and 150 may comprise, e.g., power supply information … power supply information indicating low battery at computing device 100.”).

Claim 15: (Currently Amended)

a storage unit (Fig. 4: Storage Devices 450);
a transceiver configured to transmit and receive a signal to and from a second electronic device included in the group (Fig. 4: Communication Devices 480. [0080] “communications device 480 includes a network controller 481, which may be arranged to facilitate, e.g., low-power wireless communications with one or more other computing devices 490, such as any of computing devices 100, 150, 200, and/or 300, over a network communication via one or more communication ports 482.”); and
a controller (Fig. 4: Processor Core 413) configured to:
receive, from at least one electronic device included in the group of electronic devices, information on a specific capability value for a function when a factor determining the function specific capability value for the function is changed ([0027] “Computing device C may poll proximal devices in range of low-power wireless communications for identifications of task operations. … Computing device C may optionally poll the proximal devices for device resources and task acceptance criteria.” [0047] “computing devices 100 and 150 may be configured to dynamically switch roles in response to a change in their respective power supply information. For example, computing device 100 and/or computing device 150 may be connected to, or disconnected from, wall power.”), 
determine whether a function specific capability value table of the group of electronic devices is present in the storage unit; when the function specific capability value table of the group of electronic devices is present, update the function specific 
determine, for every predefined period, and when the function specific capability value table of the group is updated, whether to operate the first electronic device as a first representative electronic device of the group for the function based on the function specific capability value table for the group and a function specific capability value of the first electronic device ([0026] “The resulting collected task management information may identify task operations for the participating devices, and the task management information may furthermore identify which computing devices have adequate resources and task acceptance criteria to perform the identified task operations.” [0027] “computing device C may assign one or more proximal devices to manage task ;
if the first electronic device is determined as the first representative device, operate the function ([0027] “computing device C may assign one or more proximal devices to manage task operations, e.g., by assigning proximal devices to perform the task operations and broadcast results to the other proximal devices.”);
receive, from the at least one electronic device, updated capability information ([0027] “Computing device C may poll proximal devices in range of low-power wireless communications for identifications of task operations. … Computing device C may optionally poll the proximal devices for device resources and task acceptance criteria.”); 
determine, based on the updated capability information, whether to operate the at least one electronic device as one of at least one second representative electronic device of a configured number ([0045] “Computing device 150 may be adapted to send, to computing device 100, power supply information indicating that computing device 150 is connected to an external source of power, such as a wall outlet, or indicating that computing device 150 has ample remaining battery power … For example, computing , 
in response to determining to operate the at least one electronic device as one of the at least one second representative electronic device, transmitting cumulative information regarding the function to the at least one electronic device (See Fig. 5 of Ur, “Switch Client/Server Roles” block 514 leading to “Initiate Local Performance of Task Operation(s)” block 515, as disclosed in, [0121] “In a server role, computing device 400 may send, in addition to session termination notice(s), any final task result information to proximal computing device(s) in client roles with respect to computing device 400. In a client role, computing device 400 may receive final task result information from proximal computing devices, and computing device 400 may initiate local performance, at computing device 400, of any task operations suspended at block 511,” wherein the “final task result information” is the “cumulative information”.).

With further regard to Claim 15, Ur does not teach the following, however, Ruberg teaches:
when the function specific capability value table of the group of electronic devices is not present, create the function specific capability value table of the group and add the function specific capability value to the function specific capability value table which is newly created (Col. 11 Ln. 4: “if a new device 347 is attached to DTU 386, DTU 386 notifies device manager 356 which then updates device list 352 and communicates this change to other device managers in the group. Similarly, if an existing device is removed from a DTU, the device lists are updated accordingly.” Col. 12 Ln. 1: “A device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device as disclosed by Ur with the creation of the capability table as taught by Ruberg thereby enabling “data distribution among servers in a grouped server system where device operations remain uninterrupted when a server fails” (Ruberg Col. 2 Ln. 18).

Claim 17: (Currently Amended)
Ur in view of Ruberg discloses the electronic device of claim 15, and Ur further teaches wherein the factor determining the function specific capability value comprises of:
whether the at least one electronic device is worn, a battery remaining amount of the at least one electronic device, a remaining operating time of the at least one electronic device, an ambient noise level of the at least one electronic device, whether vibration of the at least one electronic device is set, and a frequency of use of a notification function in the at least one electronic device ([0045] “Device resource information exchanged by computing devices 100 and 150 may comprise, e.g., power 

Claim 18: (Currently Amended)
Ur in view of Ruberg discloses the electronic device of claim 15, and Ur further teaches wherein the controller is further configured to determine the function specific capability value for the function executable in the at least one electronic device, and to transmit the determined function specific capability value information to the at least one plurality of electronic devices via the transceiver ([0105] “computing device 400 may send as well as receive task management information at block 507. For example, computing device 400 may send task management information for computing device 400 to proximal computing device(s).” [0104] “Task management information exchanged at block 507 may comprise, e.g., task acceptance criteria, identifications of task operations, and/or device resource information such as power supply information for computing device 400.”).

Claim 19: (Currently Amended)
Ur in view of Ruberg discloses the electronic device of claim 15, and Ur further teaches wherein the controller is further configured to transmit, to the first representative electronic device of the group for the function, command message instructing an execution of the function via the transceiver, when the first representative electronic device of the group for the at least function is not the first electronic device ([0038] “computing device 100 may be adapted to send identified task operations to computing .

Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ur in view of Ruberg gas applied to Claims 1, 5, 11 and 15 above, and further in view of Huang et al. (US PGPUB 2013/0265932; hereinafter “Huang”).
Claim 4: 
Ur in view of Ruberg discloses the method of claim 1, and Ur further teaches further comprising: 
forming group that performs the function sharing between the plurality of electronic devices ([0026] “devices may use an ad-hoc network approach in which local optimization is performed to reduce load at multiple proximal devices. An ad-hoc network of proximal devices may be adapted to poll participating devices for task management information,” wherein the ad-hoc network that is formed by the plurality of proximal devices is the ’group'.); and 
storing, the capability value information on the function, for each of the group ([0026] “The resulting collected task management information may identify task operations for the participating devices, and the task management information may furthermore identify which computing devices have adequate resources and task acceptance criteria to perform the identified task operations.” [0108] “computing device 400 may comprise stored task management information for use at block 507. For 

With further regard to claim 4, Ur in view of Ruberg does not teach the following, however, Huang teaches:
forming the group based on the mobility information of the plurality of electronic devices ([0037] “The processor circuit 222 may be operative to aggregate or group two or more M2M devices as an M2M group based on location information received from the M2M devices in some embodiments. For example, the location information may comprise proximity information for M2M devices to other M2M devices, proximity to the base station 204, location within a building or a floor of a building, or any other suitable, identifiable location.”).
Therefore, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to have modified the method as disclosed by Ur in view of Ruberg with the mobility information as taught by Huang since “It may be advantageous, therefore, to avoid communicating with each of the plurality of M2M devices individually when possible” (Huang [0016]).

Claim 10: 
With regard to claim 10, Ur in view of Ruberg teaches all the limitations of claim 5 as described above.  Ur in view of Ruberg does not teach the following, however, Huang teaches:

Therefore, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to have modified the method as disclosed by Ur in view of Ruberg with the mobility information as taught by Huang since “It may be advantageous, therefore, to avoid communicating with each of the plurality of M2M devices individually when possible” (Huang [0016]).

Claim 14: Ur in view of Ruberg discloses the relay device of claim 11, and Ur further teaches wherein the controller is further configured to 
form group that performs the function sharing between the plurality of electronic devices ([0026] “devices may use an ad-hoc network approach in which local optimization is performed to reduce load at multiple proximal devices. An ad-hoc network of proximal devices may be adapted to poll participating devices for task management information,” wherein the ad-hoc network that is formed by the plurality of proximal devices is the ’group'.), and 


With further regard to claim 14, Ur in view of Ruberg does not teach the following, however, Huang teaches:
form the group based on mobility information of the plurality of electronic devices ([0037] “The processor circuit 222 may be operative to aggregate or group two or more M2M devices as an M2M group based on location information received from the M2M devices in some embodiments. For example, the location information may comprise proximity information for M2M devices to other M2M devices, proximity to the base station 204, location within a building or a floor of a building, or any other suitable, identifiable location.”).
Therefore, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to have modified the relay device as disclosed by Ur with the mobility information as taught by Huang since “It may be advantageous, therefore, to avoid communicating with each of the plurality of M2M devices individually when possible” (Huang [0016]).

Claim 20: With regard to claim 20, Ur in view of Ruberg teaches all the limitations of claim 15 as described above. Ur in view of Ruberg does not teach the following, however, Huang teaches:
wherein the group includes an electronic device that is identified based on mobility information and an electronic device that is detected from a list of pre-defined interworking electronic devices using a peripheral device navigation function ([0037] “The processor circuit 222 may be operative to aggregate or group two or more M2M devices as an M2M group based on location information received from the M2M devices in some embodiments. For example, the location information may comprise proximity information for M2M devices to other M2M devices, proximity to the base station 204, location within a building or a floor of a building, or any other suitable, identifiable location,” wherein the location information is the mobility information.).
Therefore, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to have modified the electronic device as disclosed by Ur in view of Ruberg with the mobility information as taught by Huang since “It may be advantageous, therefore, to avoid communicating with each of the plurality of M2M devices individually when possible” (Huang [0016]).

Response to Arguments
With respect to the Applicant's arguments, see Pages 10-12 of the Remarks, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 3-5, 7-11, 13-15 and 17-20 have been fully considered but they are not persuasive.
With respect to the Applicant’s argument, Page 11 Paragraph 8 of the Remarks, that “Ur in view of Ruberg fails to teach or suggest at least the amended recitations of these claims” the Office respectfully disagrees. The Applicant's arguments regarding the newly amended language of Claims 1, 5, 11 and 15, see Pages 10-12 of the Remarks, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, the Office contends that the previously cited Ur et al. (US PGPUB 2015/0365902) reference does teach the newly amended language recited in independent claims 1, 5, 11 and 15. The Office respectfully directs the Applicant’s attention to the newly modified rejections of claims 1, 5, 11 and 15 above for further explanation regarding how the Ur reference has been interpreted as teaching the newly amended language of independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                                                                                /DOON Y CHOW/                                                        Supervisory Patent Examiner, Art Unit 2194